Citation Nr: 9919738	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of  service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1993 rating determination by the Chicago, Illinois 
Regional Office (RO).  The case was remanded by the Board for 
further development in March 1996 and August 1998.


FINDINGS OF FACT

1. Service connection for a psychiatric disorder was denied 
by prior final rating decision, most recently in February 
1992, essentially on the basis that there was no nexus 
between the veteran's acquired psychiatric disorder and his 
active service.

3.  Evidence received since the February 1992 RO decision 
does not tend to show that the veteran's schizophrenia is 
related to military service and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence submitted is not new and material and 
the claim for service connection for a psychiatric disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran underwent a 
neuropsychiatric evaluation in September 1963.  The examiner 
noted the veteran had a satisfactory work record impaired by 
periodic excessive drinking.  A passive-aggressive 
personality reaction was diagnosed.  A post-service VA 
hospital report shows the veteran was hospitalized in June 
1966 for acute brain syndrome associated with acute 
alcoholism, alcoholic addiction and alcoholic hallucinations 
and schizophrenia.  A July 1969 hospital report shows a 
diagnosis of schizophrenia.  

The veteran's claim for service connection was denied by the 
RO in March 1970 on the basis that the veteran's condition in 
service was a constitutional or developmental abnormality and 
that the first evidence of psychosis was five years 
subsequent to service and therefore was not related to 
service.  The veteran was notified of this decision in April 
1970 and did not appeal it .

The last final denial of the claim was a February 1992 rating 
decision.  Further evidence considered by the RO at that time 
included VA outpatient and hospital reports dated from 
January 1970 to October 1976 which show hospitalization in 
January 1970 for schizophrenia.  At that time the veteran 
gave a history of nervous symptoms for the past seven years.  
The veteran was hospitalized voluntarily in June 1970.  Just 
prior to admission he had been drinking excessively, had 
become disorganized, and was hearing voices.  The veteran was 
hospitalized again in March 1976 for schizophrenia and 
habitual excessive drinking.  The remaining records show 
psychiatric treatment of the veteran.  In a lay statement 
received by the RO in February 1992 the veteran indicated 
that his problems started during his service in Korea and 
that he did not have a drinking problem prior to service.  

Since the February 1992 decision the RO has received medical 
evidence in the form of new medical records dated in March 
1993.  The relevant records from this time period show 
continued psychiatric treatment and hospitalization of the 
veteran.  

The veteran presented testimony at a hearing before a 
traveling member of the Board in Chicago, Illinois in January 
1994.  He testified that his nervous condition began while he 
was on active duty, and that it was brought on by excessive 
stress caused by duty that required top secret clearance.  He 
also testified that he was treated for this condition in 
Korea.  He testified that after separation he attended 
college and, at that point, began having problems with 
visions and hearing things and was hospitalized in 1966.  He 
began to drink in service and drank more heavily after he 
went to Korea.  The veteran testified that he had a child in 
Korea and that the stress of not being able to bring her back 
to the states triggered his drinking.  

In March 1996 the Board remanded the case for additional 
medical records and Social Security Administration (SSA) 
records that were the basis for an award of disability 
benefits.  SSA records associated with the file include a VA 
hospital summary noting that the veteran was hospitalized for 
paranoid schizophrenia from August 1967 to July 1968.  This 
summary also referred to a 1964 or 1965 hospitalization at 
the Westside VA medical center in Chicago.  

In August 1998 the Board again remanded the case for records 
from the Westside VA medical center in Chicago from February 
1964 to January 1967.  In December 1998 the medical center 
responded that there was no record of treatment of the 
veteran for the dates requested.  

Analysis

New and material evidence is evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (Federal Circuit).  In Hodge, the United states Circuit 
Court eliminated a United States Court of Appeals for 
Veterans Claims (Court)-imposed requirement that new and 
material evidence must be of sufficient probative value to 
change the outcome of the case.  

Because the RO did not base its decision in this case in the 
language struck down by the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and instead, in the August 
1993 statement of the case cited and applied the regulation, 
38 C.F.R. § 3.156, the veteran is not prejudiced by the Board 
now considering the issue of whether new and material 
evidence has been submitted to reopen the claim based on the 
post Hodge standard.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Although, in a November 1997 supplemental statement 
of the case (SSOC), the RO included the language struck down 
in Hodge v. West, the denial of reopening was based on a 
conclusion that the additional evidence essentially 
duplicates evidence which was previously considered and was 
merely cumulative.  Accordingly, the Board need not remand 
this case to the RO to permit it the opportunity to consider 
the issue on appeal in light of the change brought about in 
Hodge v. West.

The Court has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).

Regarding the diagnosis of personality disorder, in March 
1970 the veteran's claim for service connection was denied by 
the RO on the basis that a personality disorder, is 
considered a constitutional or developmental abnormality and 
not a disability under the law.  The veteran was notified of 
this decision in April 1970 and did not appeal.  The Board 
notes that a personality disorder is a constitutional or 
developmental abnormality for which service connection may 
not be granted.  38 C.F.R. § 3.303(c) (1998).  That matter is 
not disputed by the veteran.

Regarding the diagnosis of schizophrenia, the additional 
evidence submitted includes various documents which describe 
only the veteran's current psychiatric symptoms and do not 
discuss the matter of a nexus between the current disorder 
and service.  Since the diagnosis of schizophrenia and the 
current symptoms of the disorder are not matters in dispute, 
this evidence is not material.  It does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., whether a current acquired psychiatric disability 
resulted from disease or injury incurred in or aggravated by 
service and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The veteran's hearing testimony has been considered and 
constitutes nothing more than a restatement of his basic 
contention, i.e. that his currently manifested psychiatric 
disorder was incurred during his period of active service.  
While the Board has no reason to doubt the sincerity of his 
testimony, the veteran is not competent to enter conclusions 
which require medical opinions as to causation or, as in this 
case, the onset of a disability.  See Jones v. Brown, 
7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  In light of the fact that the RO has already 
considered such contentions, it is clear that the veteran's 
hearing testimony does not constitute new and material 
evidence.  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a 
psychiatric disorder is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

